UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-2111


DOUGLAS KERR, M.D., PhD,

                Plaintiff - Appellant,

          v.

THE JOHNS HOPKINS UNIVERSITY,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:10-cv-03294-BEL)


Submitted:   May 1, 2012                      Decided:   May 14, 2012


Before NIEMEYER, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald C. Holmes, DONALD C. HOLMES & ASSOCIATES, P.A.,
Greensboro, Maryland, for Appellant. James L. Shea, Dino S.
Sangiamo, Viktoriya M. Shpigelman, VENABLE LLP, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Douglas    Kerr,      M.D.,       Ph.D.,    appeals       the    district

court’s order dismissing his complaint for failure to state a

claim.      We    have   reviewed     the        record   and   find     no    reversible

error.      Accordingly,        we   affirm       the   judgment    of    the    district

court.    Kerr v. Johns Hopkins Univ., No. 1:10-cv-03294-BEL (D.

Md. Sept. 12, 2011)            We dispense with oral argument because the

facts    and     legal   contentions     are       adequately      presented      in   the

materials      before    the    Court   and        argument     would    not     aid   the

decisional process.



                                                                                 AFFIRMED




                                             2